                        IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON



WILLIAM A. DIAMOND,                                   Case No. 3:18-cv-01746-SI

               Plaintiff,                             ORDER

       v.

NATIONSTAR MORTGAGE LLC,

               Defendant.

Michael H. Simon, District Judge.

       William Diamond brought an action in state court in which he is the named plaintiff

against Nationstar Mortgage LLC (“Nationstar”), claiming a single cause of action under

ORS 124.110 for elder abuse. Diamond asserts that he is bringing the case as “attorney in fact”

for Mrs. Beverlyann Lee. Nationstar removed the case from Multnomah County Circuit Court to

this Court. Diamond has moved this Court to remand to State court, which Nationstar has

opposed. Nationstar has moved to dismiss for failure to state a claim because Diamond is not a

licensed attorney and does not otherwise have standing to litigate the case. Diamond has not

responded to Nationstar’s motion to dismiss.

                                          STANDARDS

       A motion to dismiss for failure to state a claim may be granted only when there is no

cognizable legal theory to support the claim or when the complaint lacks sufficient factual

allegations to state a facially plausible claim for relief. Shroyer v. New Cingular Wireless Servs.,

Inc., 622 F.3d 1035, 1041 (9th Cir. 2010). In evaluating the sufficiency of a complaint’s factual

allegations, the court must accept as true all well-pleaded material facts alleged in the complaint

and construe them in the light most favorable to the non-moving party. Wilson v. Hewlett-

PAGE 1 – ORDER
Packard Co., 668 F.3d 1136, 1140 (9th Cir. 2012); Daniels-Hall v. Nat’l Educ. Ass’n, 629

F.3d 992, 998 (9th Cir. 2010). To be entitled to a presumption of truth, allegations in a complaint

“may not simply recite the elements of a cause of action, but must contain sufficient allegations

of underlying facts to give fair notice and to enable the opposing party to defend itself

effectively.” Starr v. Baca, 652 F.3d 1202, 1216 (9th Cir. 2011). All reasonable inferences from

the factual allegations must be drawn in favor of the plaintiff. Newcal Indus. v. Ikon Office

Solution, 513 F.3d 1038, 1043 n.2 (9th Cir. 2008). The court need not, however, credit the

plaintiff’s legal conclusions that are couched as factual allegations. Ashcroft v. Iqbal, 556

U.S. 662, 678-79 (2009).

       A complaint must contain sufficient factual allegations to “plausibly suggest an

entitlement to relief, such that it is not unfair to require the opposing party to be subjected to the

expense of discovery and continued litigation.” Starr, 652 F.3d at 1216. “A claim has facial

plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678 (citing

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 556 (2007)). “The plausibility standard is not akin to a

probability requirement, but it asks for more than a sheer possibility that a defendant has acted

unlawfully.” Mashiri v. Epstein Grinnell & Howell, 845 F.3d 984, 988 (9th Cir. 2017) (quotation

marks omitted).

       The U.S. Constitution confers limited authority on the federal courts to hear only active

cases or controversies brought by persons who demonstrate standing. See Spokeo, 136 S. Ct. at

1546-47; Already, LLC v. Nike, Inc., 133 S. Ct. 721, 726 (2013). Standing “limits the category of

litigants empowered to maintain a lawsuit in federal court to seek redress for a legal wrong.”

Spokeo, 136 S. Ct. at 1547.



PAGE 2 – ORDER
        To have standing, a plaintiff must have “personal interest . . . at the commencement of the

litigation.” Friends of the Earth, Inc. v. Laidlaw Envtl. Servs. (TOC), Inc., 528 U.S. 167, 189

(2000). The required personal interest must satisfy three elements throughout the litigation:

(1) an injury in fact, i.e., an invasion of a legally protected interest that is concrete and

particularized, as well as actual or imminent; (2) a causal connection between the injury-in-fact

and the defendant’s challenged behavior; and (3) likelihood that the injury-in-fact will be

redressed by a favorable ruling. Id. at 180-81, 189; see also Spokeo, 136 S. Ct. at 1547

(reiterating that the “irreducible constitutional minimum” of standing consists of “an injury in

fact . . . fairly traceable to the challenged conduct of the defendant, and . . . likely to be redressed

by a favorable judicial decision”).

        An injury is “particularized” if it “affect[s] the plaintiff in a personal and individual

way.” Spokeo, 136 S. Ct. at 1548 (quoting Lujan v. Defenders of Wildlife, 504 U.S. 555, 560 n.1

(1992)). An injury is “concrete” if it is “‘de facto’; that is it must actually exist,” meaning that it

is “‘real’ and not ‘abstract.’” Id. “‘Concrete’ is not, however, necessarily synonymous with

‘tangible.’ Although tangible injuries are perhaps easier to recognize, [the Supreme Court has]

confirmed in many . . . previous cases that intangible injuries can nevertheless be concrete.” Id.

at 1549.

                                            DISCUSSION

A. Motion to Remand to State Court

        Diamond argues that the case should be remanded because Nationstar has not shown that

its members are citizens of Delaware and thus that Nationstar has not shown that Nationstar is

diverse from Diamond under 28 U.S.C. § 1332(a)(1). ECF 11. The Court initially agreed with

Diamond, as Nationstar had not given sufficient information in its corporate disclosure statement

to demonstrate complete diversity. See ECF 2, ECF 15. Specifically, in Johnson v. Columbia

PAGE 3 – ORDER
Properties Anchorage, LP, 437 F.3d 894, 899 (9th Cir. 2006), the Ninth Circuit held that “like a

partnership, an LLC is a citizen of every state of which its owners/members are citizens.”

Johnson, 437 F.3d at 899. If a member is another unincorporated entity, the party will take on the

citizenship of each of that owner-entity’s members. Therefore, a court determines an LLC's

citizenship by tracing the layers of membership to decide if diversity jurisdiction exists. See

Lindley Contours, LLC v. AABB Fitness Holdings, Inc., 414 Fed. Appx. 62, 64 (9th Cir. 2011);

cf. Hart v. Terminex Int’l, 336 F.3d 541, 543 (7th Cir. 2003).

        Nationstar Mortgage LLC stated in its first corporate disclosure statement that it is

wholly owned by Nationstar Sub1 LLC and Nationstar Sub2 LLC. Nationstar Sub1 LLC and

Nationstar Sub2 LLC are wholly owned by Nationstar Mortgage Holdings, Inc. But Defendant

provided no information as to the citizenship of Nationstar Mortgage Holdings, Inc., including its

State of incorporation and its principle place of business. See 28 U.S.C. § 1332(c)(1).

        The Court therefore ordered Nationstar to show cause why the case should not be

remanded to state court. ECF 15. Nationstar then submitted an amended corporate disclosure

statement on December 19, 2018. This amended statement demonstrates complete diversity

under 28 U.S.C. § 1332(a)(1). Diamond’s motion to remand to state court, therefore, is denied.

B. Motion to Dismiss

        Nationstar has also moved to dismiss for failure to state a claim. Nationstar argues that

Diamond is not a party to the subject Deed of Trust at issue in the Complaint or to the cause of

action for Elder Abuse. Without any legal interest in this matter, Nationstar argues, Diamond

lacks standing to participate in this litigation in any capacity.

        In his state court complaint, Diamond alleged that Nationstar committed financial abuse

against a senior citizen, Mrs. Beverlyann Lee, by, among other things, offering an ineffective

Assignment of Deed of Trust in both a “non-judicial foreclosure attempt” and in a bankruptcy
PAGE 4 – ORDER
proceeding. Diamond, however, does not indicate that he is a party to that Deed of Trust, nor

does he allege that he, as the named plaintiff in this action, suffered any injury in a “personal and

individual way.” Spokeo, 136 S. Ct. at 1548.

       This Court, therefore, finds that Diamond does not have standing in the pending case.

Nor is Diamond a licensed attorney in Oregon who could bring a complaint on behalf of another.

The right to practice law in the State of Oregon is reserved to active members of the Oregon

State Bar Association, with the exception of litigants acting pro se under ORS 9.320. ORS 9.160.

Triangle Fabricators, Inc. v. Forward Indus., Inc., 866 F. Supp. 467, 472 (D. Or. 1994).

                                         CONCLUSION

       Because this Court finds that there is complete diversity under 28 U.S.C. § 1332(a)(1),

Diamond’s motion to remand to state court (ECF 10) is DENIED. Further, Diamond does not

have standing to bring this case, and therefore Nationstar Mortgage’s motion to dismiss

(ECF 13) is GRANTED. This case is DISMISSED.

       IT IS SO ORDERED.

       DATED this 22nd day of January, 2019.


                                                      /s/ Michael H. Simon
                                                      Michael H. Simon
                                                      United States District Judge




PAGE 5 – ORDER
